
	

113 HR 5651 IH: Small Business Hardship Relief Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5651
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Ruiz introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exemption to the employer health insurance
			 mandate for small businesses which are experiencing hardship.
	
	
		1.Short titleThis Act may be cited as the Small Business Hardship Relief Act.
		2.Hardship exemption to employer health insurance mandate for small businesses
			(a)In generalSection 4980H of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subsection:
				
					(e)Hardship exemption for small businesses
						(1)In generalSubsections (a) and (b) shall not apply to any small business for any month if such small business
			 is experiencing a hardship with respect to the calendar year in which such
			 month begins.
						(2)HardshipA small business shall be treated for purposes of this subsection as experiencing a hardship for
			 any calendar year if such business demonstrates to the satisfaction of the
			 Secretary that such business—
							(A)missed two or more consecutive loan payments during such year,
							(B)is a debtor in a title 11 case (as defined in section 108(d)(2)) the pendency of which includes any
			 portion of such year,
							(C)received a notice from a utility during such year that such utility is preparing to stop providing
			 services to such business by reason of nonpayment of amounts owed for
			 utility service,
							(D)received a notice of eviction of foreclosure during such year,
							(E)experienced a fire, flood, other natural or human-caused disaster that resulted in substantial
			 damage to property of the business during such year, or
							(F)experiences such other hardship during such year as the Secretary may determine for purposes of
			 this subsection.
							(3)Limitation to 5 years of exemptionsParagraph (1) shall not apply to any small business for any calendar year if such paragraph has
			 applied to such small business for any 5 previous calendar years.
						(4)Small businessFor purposes of this subsection—
							(A)In generalThe term small business means, with respect to any calendar year, an employer who employed an average of not more than 100
			 full-time employees on business days during the preceding calendar year.
							(B)Application of certain rules for determining employer size; treatment of full-time equivalents as
			 full-time employeesRules similar to the rules of subparagraphs (C) and (E) of subsection (c)(2) shall apply for
			 purposes of this subsection..
			(b)Effective dateThe amendment made by subsection (a) shall apply to months beginning after the date of the
			 enactment of this Act.
			(c)Hardship exemption not To be used as sole criteria for auditNotwithstanding any other provision of law, whether the hardship exemption provided under section
			 4980H of the Internal Revenue Code of 1986 (as added by this section)
			 applies with respect to a taxpayer shall not be taken into account by the
			 Internal Revenue Service as the sole factor in determining whether to
			 audit such taxpayer.
			(d)Treasury study on additional indications of business hardship
				(1)StudyThe Secretary of the Treasury shall conduct a study regarding the additional hardships which would
			 be appropriate to add to the list of hardships in paragraph (2) of section
			 4980H(e) of the Internal Revenue Code of 1986 (as added by this section),
			 consistent with the purposes of such section.
				(2)Determination of additional hardshipsNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury
			 shall, with respect to any hardship which the Secretary determines should
			 be added to such list of hardships, add such hardship to such list by
			 making the determination described in subparagraph (F) of such section.
				(3)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury
			 shall provide a written report to Congress with respect to the study
			 conducted under paragraph (1). Such report shall include a description of
			 each hardship considered for inclusion in such list of hardships, whether
			 the Secretary made the determination to include such hardship in such
			 list, and the reasons that such hardship was or was not so included, as
			 the case may be.
				(4)References to Secretary of the TreasuryAny reference in this subsection to the Secretary of the Treasury shall include a reference to any
			 designee of such Secretary.
				
